          Case 1:20-cv-02518-AT Document 20 Filed 04/02/20 Page 1 of 1



                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
VASIF “VINCENT” BASANK, et al.,                                 DOC #:
                                                                DATE FILED: 4/2/2020
                              Petitioners,

               -against-                                                  20 Civ. 2518 (AT)

THOMAS DECKER, et al.,                                                         ORDER
                              Respondents.

ANALISA TORRES, District Judge:

        Petitioners, Vasif “Vincent” Basank, Freddy Barrera Carrerro, Manuel Benitez Pineda,
Miguel Angel Hernandez Balbuena, Latoya Legall, Carlos Martinez, Estanlig Mazariegos,
Manuel Menendez, Antar Andres Pena, and Isidro Picazo Nicolas, move for an order amending
their Petition for Writ of Habeas Corpus (the “Petition”) to add ten additional petitioners: Kenny
Alfaro, Milton Barbecho, Thierry Barnebougle, Felipe Diaz Presbot, Nathaniel Lawrence, Edson
Louis, Fredy Olaya Lugo, Jose Molina, Job Velasquez Estrada, and Josue Vallejo (collectively,
the “Proposed Petitioners”). ECF No. 14.

        Federal Rule of Civil Procedure 21, which governs the addition or withdrawal of parties,
provides that, “[o]n motion or on its own, the court may at any time, on just terms, add or drop a
party.” Fed. R. Civ. P. 21. “The grant or denial of a motion to bring in a party lies in the
discretion of the” district court. Renard v. Dillman, 162 F.3d 1148, 1998 WL 642474, at *2 (2d
Cir. 1998) (unpub.). The Court concludes that joining the Proposed Petitioners would have an
adverse impact on the judicial system, because it might create the appearance that the Court was
permitting the parties to engage in “forum shopping.” See Coronel v. Decker, 20 Civ. 2472, ECF
No. 35 (S.D.N.Y. Mar. 31, 2020) (denying request to join additional parties to habeas petition to
avoid the appearance of assisting the parties in seeking out a favorable forum).

       Accordingly, Petitioners’ request to add the Proposed Petitioners is DENIED. The
Proposed Petitioners may immediately refile their petition with the Clerk of Court for random
assignment.

       SO ORDERED.

Dated: April 2, 2020
       New York, New York
